Citation Nr: 9931219	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-01 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
laryngitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from August 1958 to June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim of 
entitlement to a compensable evaluation for history of 
laryngitis.  

In March 1998, during the pendency of this appeal, the RO 
granted an increased evaluation to 10 percent for the 
veteran's laryngitis, effective as of March 1997.  Inasmuch 
as the grant of the 10 percent evaluation is not the maximum 
benefit under the rating schedule, the claim for an increased 
evaluation for post-traumatic laryngitis remains in 
controversy and is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained. 

2.  The veteran's post-traumatic laryngitis is productive of 
hoarseness with polyps on the vocal cords.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for post-traumatic 
laryngitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14, 4.97, 
Diagnostic Code 6516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for post-traumatic laryngitis 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist him in 
the development of facts pertinent to his claim.  Id.  

The veteran was involved in a motor vehicle accident while in 
service in which he injured the left side of his throat.  In 
October 1961, the RO granted service connection for post-
traumatic laryngitis and assigned a noncompensable (zero 
percent) evaluation, effective from June 1961.  The veteran 
filed his current claim for compensation in March 1997.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The pertinent Diagnostic Code sections will be discussed 
below, as appropriate.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The RO evaluated the veteran's post-traumatic laryngitis 
under Diagnostic Code 6516.  This diagnostic code provides a 
10 percent evaluation if there is hoarseness, with 
inflammation of the cords or mucous membrane.  A 30 percent 
evaluation, the highest rating provided under this diagnostic 
code, will be assigned when there is hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  (Emphasis added).

On a VA compensation examination performed in June 1997 in 
connection with his claim, the veteran stated that he often 
experienced a choking sensation in the morning since his 
initial in-service injury to the throat.  He related that he 
was unable to speak very loudly, and that he would 
occasionally lose his voice for a twenty-four-hour period 
when he became tired.  The examiner recorded the veteran's 
statement that no medical professional had indicated that he 
had had a tumor or polyp in his throat.  Physical examination 
of the throat revealed normal mucus membranes.  The pharynx 
appeared normal, with no evidence of any pharyngeal 
paralysis.  His voice was normal, fairly loud and audible.  
The diagnosis was a history of periodic loss of voice.  

In February 1998, the veteran testified before a hearing 
officer at the RO concerning the nature and severity of his 
service-connected laryngitis.  The veteran claimed that this 
condition interfered with his job as a collections 
representative, which involved calling people on the 
telephone to collect overdue utilities bills.  He indicated 
that he was unable to speak loudly and that his voice was 
constantly hoarse.  He said that customers had difficulty 
understanding him, especially if background noise was 
present.  The veteran estimated that approximately one out of 
every five customers would ask him to speak up because they 
were unable to understand him.  The veteran stated that he 
usually made 150 calls a day, but was only able to make 
between 20 to 30 calls on days in which his voice was 
particularly weak.  He maintained that he had been denied 
promotions because of his inability to speak in front of 
people.  He explained that the volume of his voice would 
gradually decrease as the day progressed to where he was 
often unable to speak at the end of the day.  He said that 
the muscles in his throat felt sore at the end of the day 
because he used his false vocal cords instead of the damaged 
cords, which required more air to manipulate.

VA outpatient treatment reports dated from August 1997 to 
January 1999 show treatment for the veteran's laryngitis.  Of 
particular relevance, a December 1997 treatment report noted 
that the veteran had a "husky" voice since the in-service 
injury to his throat in 1958.  It was noted that the veteran 
smoked 1 1/2 packs of cigarettes per day.  The veteran was 
unable to change the pitch of his voice.  Examination 
disclosed gastroesophageal reflux.  A video of the larynx 
disclosed plica ventriculitis, polypoid changes on each cord, 
and granulom hypertrophic changes on the interarytenoid.  The 
clinician's impression was chronic laryngitis secondary to 
plica and vocal cord polyps.  When seen in January 1999, the 
veteran reported a two-day history of excruciating pain in 
his throat when swallowing.  Examination of the throat 
revealed a swollen left tonsil and gastroesophageal reflux 
disease.  Reportedly, he also had left polyps anteriorly with 
plica ventricularis.  

The recent VA outpatient reports were received by the Board 
for initial review in connection with a hearing at the RO in 
March 1999 before the undersigned Board member.  The veteran 
testified at the hearing that his laryngitis was manifested 
by hoarseness, difficulty swallowing, and gagging.  He 
indicated that he would awaken during the night while gagging 
and choking, which interfered with his ability to sleep.  He 
said that his normal vocal cords had atrophied, thereby 
requiring that he use his false vocal cords.  He repeated 
that this condition interfered with his ability to perform 
his job as a bill collector.  He stated that he made 100 to 
200 telephone calls a day and that each call would usually 
last three to five minutes.  He said that after 2:00 p.m. he 
had to drink water after each call if he was overtired.  He 
also said that he avoided crowded places where he would have 
to raise his voice to be understood.  

The Board finds that the evidence of record most closely 
approximates a 30 percent evaluation for the veteran's post-
traumatic laryngitis.  Of particular significance, the 
December 1997 VA outpatient treatment report confirms that 
the veteran had vocal cord polyps.  This finding, in 
conjunction with medical repot that the veteran has chronic 
laryngitis approximating his complaint of hoarseness, satisfy 
the requirements for a 30 percent evaluation under Diagnostic 
Code 6516.  The Board recognizes that no findings of nodules, 
submucous infiltration or pre-malignant changes are of 
record.  However, not all of the criteria are required to be 
present to meet the criteria for a 30 percent evaluation 
under Diagnostic Code 6516.  

It is unclear whether some of the veteran's symptomatology 
may be due to his nonservice-connected gastroesophageal 
reflux disease or cigarette smoking, but there is no specific 
medical opinion to support such a bifurcation of symptoms.  
Consequently, resolving reasonable doubt in the veteran's 
favor, his hoarseness and vocal cord polyps must be 
attributed to his service-connected laryngitis.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs and symptoms be 
attributed to the service-connected condition.) 

In reaching this decision, the Board finds that no other 
diagnostic code affords the veteran an evaluation in excess 
of the currently assigned 30 percent evaluation.  The only 
other diagnostic codes pertaining to the throat which provide 
for a higher rating are Diagnostic Codes 6515, 6518, 6519, 
and 6520.  See 38 C.F.R. § 4.97, Diagnostic Codes 6515, 6518, 
6519, 6520 (1998).  None of these code provisions applies, 
however, because the record does not show evidence of 
tuberculous laryngitis (Diagnostic Code 6515), total 
laryngectomy (Diagnostic Code 6518), complete organic aphonia 
(Diagnostic Code 6519), or stenosis of the larynx (Diagnostic 
Code 6520).  In short, the veteran's post-traumatic 
laryngitis is most appropriately evaluation as 30 percent 
disabling under Diagnostic Code 6516.

The Board also finds, as did the RO, that the evidence of 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that the veteran's service-connected post-traumatic 
laryngitis has markedly interfered with his earning capacity 
or employment status (i.e., beyond that contemplated by the 
30 percent evaluation granted by this decision), or has 
necessitated frequent periods of hospitalization.  The 
veteran maintains that his vocal cord condition interferes 
with his ability to communicate at work, and has resulted in 
his being denied promotions.  Although the veteran's 
employment requires exhaustive use of the telephone, it 
appears that he has maintained a full-time job and despite 
some adjustments he has not missed time from work due to this 
disability.  The veteran has not submitted any documentation 
from his employer, for example, supporting his contention 
that he has been denied promotions due to his service-
connected vocal cord disability, or other evidence of an 
unusual disability picture.  Under these circumstances, the 
Board finds that further consideration with respect to extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent evaluation for post-traumatic 
laryngitis is granted. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

